As filed with the Securities and Exchange Commission on April 7, 2010 1933 Act File No. 2-27962 1940 Act File No. 811-1545 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 104x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 91 x EATON VANCE SPECIAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. ^ Eaton Vance Commodity Strategy Fund Class A Shares - ^ EACSX ^ Class C Shares - ^ ECCSX ^ Class I Shares - ^ EICSX A non-diversified fund seeking total return Prospectus Dated April 7, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. ^ Information in this ^ Prospectus Page Page Fund Summary 2 Investment Objective & Principal Policies and Risks ^ 7 Investment Objective 2 Management and Organization ^ 13 Fees and Expenses of the Fund 2 Valuing Shares ^ 13 Portfolio Turnover 2 Purchasing Shares ^ 14 Principal Investment Strategies ^2 Sales Charges ^ 17 Principal Risks 3 Redeeming Shares ^ 19 Performance 5 Shareholder Account Features ^ 20 Management ^5 Additional Tax Information ^ 21 Purchase and Sale of Fund Shares ^ 6 Tax Information ^ 6 Payments to Broker-Dealers and Other Financial Intermediaries ^ 6 This ^ Prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objective ^ The Funds investment objective is total return. Fees and Expenses of the Fund ^ This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 17 of this Prospectus and page 33 of the Funds Statement of Additional Information ^ . Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 1.00% None ^ Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fees of the Fund and Subsidiary 1.05% 1.05% 1.05% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a Other Expenses (of the Fund and Subsidiary) (estimated) Other Expenses of the Fund 0.36% 0.36% 0.36% Other Expenses of the Subsidiary % % % Total Other Expenses % % % Total Annual Fund Operating Expenses 1.69% 2.44% 1.44% Less Expense Reimbursement )% )% )% Net Annual Fund Operating Expenses 1.50% 2.25% 1.25% (1) The investment adviser, sub-adviser and administrator have agreed to ^ reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses ^ exceed 1. ^ 50% for Class A shares , 2. ^ 25 % for Class C shares and 1. ^ 25% for Class I shares . ^
